Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, 2011 GEOVIC MINING CORP. (Exact name of registrant as specified in its charter) Delaware 000-52646 20-5919886 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1200 17th Street, Suite 980 Denver, Colorado (Zip Code) (Address of principal executive offices) Registrants telephone number, including area code: (303) 476-6455 Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure The information in this Form 8-K (including the exhibit hereto) shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On April 19, 2011, Geovic Mining Corp. (Geovic or the Company, TSX:GMC, OTCBB:GVCM), announced that the final Feasibility Study for its Nkamouna Cobalt-Nickel-Manganese Projectin Cameroon, Africa has been received and accepted by the Company and by its 60.5%-owned subsidiary Geovic Cameroon PLC (Geovic Cameroon). A copy of the press release is included as Exhibit 99.1 to this Report. Item 9.01 Financial Statements and Exhibits (d) The following exhibits are furnished herewith: 99.1 Press Release dated April 19, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 19, 2011 GEOVIC MINING CORP. By: /s/ Greg Hill Name: Greg Hill Title: Chief Financial Officer 2 EXHIBIT INDEX Exhibit No . Description 99.1 Press Release dated April 19, 2011 3
